DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1 and 5-6 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 6 of U.S. Patent No. US-11063979-B1 (hereinafter “Pat-979”). Although the claims at issue are not identical, they are not patentably distinct from each other.

Per claim 1 (independent): 
Claim 1 of Pat-979 recites all the claimed limitations of claim 1.
Claims / App Language 
Pat-979 Language
1
A device, comprising:
a processor; and 
a memory storing instructions which when executed by the processor cause the processor to:

generate, by a first application executing on the processor, a first URL directed to a second application executing on the processor, wherein a parameter of the first URL comprises an identifier of the first application;

access, by a mobile operating system (OS) executing on the processor, the first URL to open the second application;

initiate, by the second application, a transmission control protocol/internet protocol (TCP/IP) server on a first port number of a plurality of port numbers

generate, by the second application, a second URL directed to the first application, wherein a parameter of the second URL comprises the first port number;

access, by the OS, the second URL to open the first application;

establish, by the first application, a connection with the TCP/IP server using the first port number specified in the second URL; and

receive, by the first application, data from the second application via the connection with the TCP/IP server.
1

A device, comprising: 
a processor; and
a memory storing instructions which when executed by the processor cause the processor to:

receive, by a first application executing on the processor, an indication
specifying to receive data from a second application;

generate, by the first application, a first URL directed to the second application, wherein a parameter of the first URL comprises an identifier of the first application;

validate, by the first application using an application programming interface (API) of a mobile operating system (OS) executing on the processor, at least a portion of the first URL;

access, by the mobile OS, the first URL to open the second application;

validate, by the second application, authentication credentials for an
account;

select, by the second application, a first port number of a plurality of port
numbers;

initiate, by the second application, a local transmission control protocol/internet protocol (TCP/IP) server on the first port number;

generate, by the second application, a second URL directed to the first application, wherein a parameter of the second URL comprises the first port number;

validate, by the second application using the API of the OS, at least a portion of the second URL;

access, by the OS, the second URL to open the first application;

establish, by the first application, a connection with the local TCP/IP server using the first port number specified in the second URL; and

receive, by the first application, the data from the second application via the connection with the local TCP/IP server.


Per claim 5 (dependent on claim 1): 
Claim 7 of Pat-979 recites all the claimed limitations of claim 5.
Claims / App Language 
Pat-979 Language
5
The device of claim 1, the memory storing instructions which when executed by the processor cause the processor to:

register, by the second application using an application programming interface of the OS, the second application as a background task to execute in a background of the OS; and

execute, by the OS, the TCP/IP server as part of the background task in the background of the OS.
7

The device of claim 1, wherein the first and second URLs comprise universal link URLs, the memory storing instructions which when executed by the processor cause the processor to:

register, by the second application using an application programming interface of the OS, the second application as a background task to execute in a background of the OS; and

execute, by the OS, the local TCP/IP server as part of the background task in the background of the OS.


Per claim 6 (dependent on claim 1): 
Claim 6 of Pat-979 recites all the claimed limitations of claim 6.
Claims / App Language 
Pat-979 Language
6
The device of claim 1, the memory storing instructions which when executed by the processor cause the processor to:

determine, by the first application, that the data received from the second
application comprises one or more attributes of the account; and

autofill, by the first application, the one or more attributes of the account to one or
more form fields in the first application
6

The device of claim 1, the memory storing instructions which when executed by the processor cause the processor to: 

determine, by the first application, that the data received from the second application comprises one or more attributes of the account; and 

autofill, by the first application, the one or more attributes of the account to one or more form fields in the first application.



Claim(s) 2 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Pat-979 in view of Milam ‘423.
Per claim 2 (dependent on 1):
Claim 1 of Pat-979 discloses: access the URLs by the applications.
Milam ‘423 disclose: validate by the applications using an application programming interface (API) of the OS prior to the OS accessing the URLs, at least a portion of the URLs ([0030], (g) receiving the account validation web request … wherein the account validation web request is received as a hypertext transfer protocol (HTTP) request … (i) receiving the account validation web request at the web service wherein the web service (the applications) represents a web application program interface (API) substantially representing a gateway; (k) processing the account validation web request by parsing the URL (the URLs) received by the web service into the account details … (n) validating the account details (validate the URLs) by using a validation rule … (t) transmitting an account validation web response.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Claim 1 of Pat-979 with the validation of account validation web requests received in a URL by paring the URL via a web API based on a validation rule as taught by Milam ‘423 because it would reduce the incidence of misrouted bill payments and increase the efficiency of bill payments [0029].

Claim(s) 3 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Pat-979 in view of Yusef ‘561.
Per claim 3 (dependent on 1):
Claim 1 of Pat-979 discloses: access the URLs by the applications.
Yusef ‘561 disclose: the identifier of the first application comprises a token, the memory storing instructions which when executed by the processor cause the processor to, prior to the establishment of the connection:
receive, by the TCP/IP server, a request to establish the connection from the first application, wherein the request comprises the token; and validate, by the TCP/IP server, the token
(FIG. 3, [0032], The client 102 (the first application) sends the client token (the identifier of the first application) to the HTTP server 120 (the TCP/IP server) in step 314; [0034], If the application token matches the client token (validate the token by the TCP/IP server) in step 328 … the HTTP server 120 sends an approval message to establish the communication session to the client 102 in step 330 … the client/soft client 102 establishes a secure communication session with the application 103 in step 334.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Claim 1 of Pat-979 with the approval of establishing a communication session to a HTTP server based on a client token as taught by Yusef ‘561 because it would secure connection establishment by authenticating a user via a token generated based on user entering information applied to hashing algorithms [0031][0035].

Claim(s) 4 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Pat-979 in view of SUNDAR ‘477.
Per claim 4 (dependent on 1):
Claim 1 of Pat-979 discloses: access the URLs by the applications.
SUNDAR ‘477 discloses: the URL comprises universal link URL directed to the application (FIG. 3, [0061], a third-party application … provided a deep link (the URL) to a native application (the application) for a financial institution that may invoke the Get/ Authorize call; [0062], In step 310, using universal links for iOS … launch a native application (the application) that may proxy this request to API Gateway after doing necessary validations to the correctness of this URL (the URL sent from the third-party application).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Claim 1 of Pat-979 with the sending of universal links from a third-party application to a native application which proxies the request in the form of a URL to API Gateway as taught by SUNDAR ‘477 because the transition from third party app to native is a smooth transition and no spurious or rogue app can claim to take a registered domain, as it is managed by Apple/Google servers that perform real-time checks of this URL before launching app [0058][0071].

Claim(s) 8 and 13 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 12 of Pat-979. Although the claims at issue are not identical, they are not patentably distinct from each other.
Per claim 8 (independent): 
Claim 8 of Pat-979 recites all the claimed limitations of claim 8.
Claims / App Language 
Pat-979 Language
8
A non-transitory computer-readable storage medium comprising computer-readable program code which when executed by a processor of a device cause the processor to: 

generate, by a first application, a first URL directed to a second application, wherein a parameter of the first URL comprises an identifier of the first application; 

access, by a mobile operating system (OS), the first URL to open the second application;

initiate, by the second application, a transmission control protocol/internet protocol (TCP/IP) server on a first port number of a plurality of port numbers; 

generate, by the second application, a second URL directed to the first 
application, wherein a parameter of the second URL comprises the first port number; 

access, by the OS, the second URL to open the first application; 

establish, by the first application, a connection with the TCP/IP server using the first port number specified in the second URL; and 

receive, by the first application, data from the second application via the connection with the TCP/IP server.
8

A non-transitory computer-readable storage medium comprising computer-readable program code which when executed by a processor of a device cause the processor to:

receive, by a first application executing on the processor, an indication specifying to receive data from a second application; 

generate, by the first application, a first URL directed to the second application, wherein a parameter of the first URL comprises an identifier of the first application; 

access, by a mobile operating system (OS) executing on the processor, the first URL to open the second application;

validate, by the second application, authentication credentials for an account;

select, by the second application, a first port number of a plurality of port numbers; 

initiate, by the second application, a local transmission control protocol/internet protocol (TCP/IP) server on the first port number;

register, by the second application using an application programming interface of the OS, the second application as a background task to execute in a background of the OS

generate, by the second application, a second URL directed to the first application, wherein a parameter of the second URL comprises the first port number;
 
access, by the OS, the second URL to open the first application;
 
establish, by the first application, a connection with the local TCP/IP server using the first port number specified in the second URL; and 

receive, by the first application, the data from the second application via the connection the local TCP/IP server.


Per claim 13 (dependent on claim 8): 
Claim 12 of Pat-979 recites all the claimed limitations of claim 13.
Claims / App Language 
Pat-979 Language
13
The computer-readable storage medium of claim 8, comprising computer-readable program code which when executed by the processor cause the processor to: 

determine, by the first application, that the data received from the second application comprises one or more attributes of the account; and 

autofill, by the first application, the one or more attributes of the account to one or more form fields in the first application.
12

The computer-readable storage medium of claim 8, comprising computer-readable program code which when executed by the processor cause the processor to:

determine, by the first application, that the data received from the second application comprises one or more attributes of the account; and

autofill, by the first application, the one or more attributes of the account to one or more form fields in the first application.



Claim(s) 9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of Pat-979 in view of Milam ‘423.
Per claim 9 (dependent on 8):
Claim 8 of Pat-979 discloses: access the URLs by the applications.
Milam ‘423 disclose: validate by the applications using an application programming interface (API) of the OS prior to the OS accessing the URLs, at least a portion of the URLs ([0030], (g) receiving the account validation web request … wherein the account validation web request is received as a hypertext transfer protocol (HTTP) request … (i) receiving the account validation web request at the web service wherein the web service (the applications) represents a web application program interface (API) substantially representing a gateway; (k) processing the account validation web request by parsing the URL (the URLs) received by the web service into the account details … (n) validating the account details (validate the URLs) by using a validation rule … (t) transmitting an account validation web response.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Claim 8 of Pat-979 with the validation of account validation web requests received in a URL by paring the URL via a web API based on a validation rule as taught by Milam ‘423 because it would reduce the incidence of misrouted bill payments and increase the efficiency of bill payments [0029].

Claim(s) 10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of Pat-979 in view of Yusef ‘561.
Per claim 10 (dependent on 8):
Claim 8 of Pat-979 discloses: access the URLs by the applications.
Yusef ‘561 disclose: the identifier of the first application comprises a token, the memory storing instructions which when executed by the processor cause the processor to, prior to the establishment of the connection:
receive, by the TCP/IP server, a request to establish the connection from the first application, wherein the request comprises the token; and validate, by the TCP/IP server, the token
(FIG. 3, [0032], The client 102 (the first application) sends the client token (the identifier of the first application) to the HTTP server 120 (the TCP/IP server) in step 314; [0034], If the application token matches the client token (validate the token by the TCP/IP server) in step 328 … the HTTP server 120 sends an approval message to establish the communication session to the client 102 in step 330 … the client/soft client 102 establishes a secure communication session with the application 103 in step 334.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Claim 8 of Pat-979 with the approval of establishing a communication session to a HTTP server based on a client token as taught by Yusef ‘561 because it would secure connection establishment by authenticating a user via a token generated based on user entering information applied to hashing algorithms [0031][0035].

Claim(s) 11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of Pat-979 in view of SUNDAR ‘477.
Per claim 11 (dependent on 8):
Claim 8 of Pat-979 discloses: access the URLs by the applications.
SUNDAR ‘477 discloses: the URL comprises universal link URL directed to the application (FIG. 3, [0061], a third-party application … provided a deep link (the URL) to a native application (the application) for a financial institution that may invoke the Get/ Authorize call; [0062], In step 310, using universal links for iOS … launch a native application (the application) that may proxy this request to API Gateway after doing necessary validations to the correctness of this URL (the URL sent from the third-party application).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Claim 8 of Pat-979 with the sending of universal links from a third-party application to a native application which proxies the request in the form of a URL to API Gateway as taught by SUNDAR ‘477 because the transition from third party app to native is a smooth transition and no spurious or rogue app can claim to take a registered domain, as it is managed by Apple/Google servers that perform real-time checks of this URL before launching app [0058][0071].

Claim(s) 15, 16 and 19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 18 and 19 of Pat-979. Although the claims at issue are not identical, they are not patentably distinct from each other.
Per claim 15 (independent): 
Claim 14 of Pat-979 recites all the claimed limitations of claim 15.
Claims / App Language 
Pat-979 Language
15
A computer-implemented method, comprising:

generating, by a first application executing on a processor, a first URL directed to a second application executing on the processor, wherein a parameter of the first URL comprises an identifier of the first application;
 
accessing, by a mobile operating system (OS) executing on the processor, the first URL to open the second application; 

initiating, by the second application, a transmission control protocol/internet protocol (TCP/IP) server on a first port number of a plurality of port numbers; 

generating, by the second application, a second URL directed to the first application, wherein a parameter of the second URL comprises the first port number; 

accessing, by the OS, the second URL to open the first application; 

establishing, by the first application, a connection with the TCP/IP server using the first port number specified in the second URL; and 

receiving, by the first application, data from the second application via the connection with the TCP/IP server.
14

A method, comprising:

receiving, by a first application executing on a processor of a device, an indication specifying to receive data from a second application;
 
generating, by the first application, a first URL directed to the second application, wherein a parameter of the first URL comprises an identifier of the first application; 

accessing, by a mobile operating system (OS) executing on the processor, the first URL to open the second application;

validating, by the second application, authentication credentials for an account; 

selecting, by the second application, a first port number of a plurality of port numbers;

initiating, by the second application, a local transmission control protocol/internet protocol (TCP/IP) server on the first port number;

registering, by the second application using an application programming interface of the OS, the second application as a background task to execute in a background of the OS

generating, by the second application, a second URL directed to the first application, wherein a parameter of the second URL comprises the first port number;
 
accessing, by the OS, the second URL to open the first application; 

establishing, by the first application, a connection with the local TCP/IP server using the first port number specified in the second URL; and 

receiving, by the first application, the data from the second application via the connection the local TCP/IP server.


Per claim 16 (dependent on claim 15): 
Claim 18 of Pat-979 recites all the claimed limitations of claim 16.
Claims / App Language 
Pat-979 Language
16
The method of claim 15, further comprising:

validating, by the first application using an application programming interface (API) of the OS prior to the OS accessing the first URL, at least a portion of the first URL; and
 
validating, by the second application using the API of the OS prior to the OS accessing the second URL, at least a portion of the second URL.
18

The method of claim 14, further comprising:

validating, by the first application using an application programming interface (API) of the OS, at least a portion of the first URL;

validating, by the second application using the API of the OS, at least a portion of the second URL;

receiving, by the local TCP/IP server, a connection request from a second device via an external network; and

rejecting, by the local TCP/IP server, the connection request based on the connection request being received from the second device via the external network and the local TCP/IP server being accessible only to applications executing on the processor of the device.


Per claim 19 (dependent on claim 15): 
Claim 19 of Pat-979 recites all the claimed limitations of claim 19.
Claims / App Language 
Pat-979 Language
19
The method of claim 15, further comprising:

determining, by the first application, that the data received from the second application comprises one or more attributes of the account; and
 
autofilling, by the first application, the one or more attributes of the account to one or more form fields in the first application.
19

The method of claim 14, further comprising:

determining, by the first application, that the data received from the second
application comprises one or more attributes of the account; and

autofilling, by the first application, the one or more attributes of the account to
one or more form fields in the first application.



Claim(s) 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Pat-979 in view of Yusef ‘561.
Per claim 17 (dependent on 15):
Claim 14 of Pat-979 discloses: access the URLs by the applications.
Yusef ‘561 disclose: the identifier of the first application comprises a token, the memory storing instructions which when executed by the processor cause the processor to, prior to the establishment of the connection:
receive, by the TCP/IP server, a request to establish the connection from the first application, wherein the request comprises the token; and validate, by the TCP/IP server, the token
(FIG. 3, [0032], The client 102 (the first application) sends the client token (the identifier of the first application) to the HTTP server 120 (the TCP/IP server) in step 314; [0034], If the application token matches the client token (validate the token by the TCP/IP server) in step 328 … the HTTP server 120 sends an approval message to establish the communication session to the client 102 in step 330 … the client/soft client 102 establishes a secure communication session with the application 103 in step 334.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Claim 14 of Pat-979 with the approval of establishing a communication session to a HTTP server based on a client token as taught by Yusef ‘561 because it would secure connection establishment by authenticating a user via a token generated based on user entering information applied to hashing algorithms [0031][0035].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalgi, US-20130013499-A1 (hereinafter “Kalgi ‘499”) in view of KESSLER et al., US-20150334105-A1 (hereinafter “KESSLER ‘105”).
Per claim 1 (independent):
Kalgi ‘499 discloses: A device, comprising: 
a processor; and a memory storing instructions which when executed by the processor cause the processor to:
generate, by a first application executing on the processor, a first URL directed to a second application executing on the processor, wherein a parameter of the first URL comprises an identifier of the first application;
access, by a mobile operating system (OS) executing on the processor, the first URL to open the second application
(FIG. 3, [0039], a data flow diagram for e-wallet checkout … a merchant may have initially provided to a web browser executing on client 308 (a mobile device) … the client may use a web browser 310 (a first application) to submit the purchase request to the merchant's website; [0040], The merchant may respond with a payment request 320 (an identifier of the first application) … the payment request may be a webpage that uses a protocol string (e.g., a string starting with "ewalletcheckout://"; a first URL) to indicate that the merchant uses an EWCP-supported protocol … the protocol string may be detected (via accessing the first URL) by an EWCP application 312 (a second application) … the E-Wallet (the second application) may be activated (opened) in response.);
initiate, by the second application, a server (FIG. 3, [0041], The client (via the EWCP application 312) may provide an application payment request 325 to the EWCP provider 306 (a server).);
generate, by the second application, a second URL directed to the first application; 
access, by the OS, the second URL to open the first application 
(FIG. 3, [0042], The EWCP provider may provide a payment selection request 330 to the client 308 …The payment selection request (a second URL) may be used to determine the wallet and/or the payment method that the customer may wish to use to pay for the item … in XML format; FIG. 5, [0051], an E-Wallet Checkout Payment Acquisition (EWCPA) component (the second application) …  an EWCP browser (the browser itself is the first application) extension … different protocol handlers may be available for different device types … "ewalletcheckout://" may be handled by a mobile EWCP application (the second application); Note that the payment selection request would be first sent to the mobile EWCP application plugged in as a browser extension of the browser for accordingly regenerating it and then the browser would be opened based on the regenerated URL (the second URL) in the form of XML.);
establish, by the first application, a connection with the server associated with the second URL; receive, by the first application, data from the second application via the connection (FIG. 3, [0042], The EWCP provider (the server) may provide a payment selection request 330 (the second URL) to the client 308 (to the browser of the client 308; the first application); [0043], the customer may select the desired wallet and/or payment method, and the client may provide a payment selection response 335 to the EWCP provider; Note that the payment selection request would be first sent to the mobile EWCP application (the second application) plugged in as a browser extension of the browser for accordingly regenerating it and the regenerated URL along with data associated with the e-wallet checkout would be received by the browser.).

Kalgi ‘499 does not teach that the server establishing a connection to the applications operates based on the TCP/IP protocol that is capable of choosing a specific port for a specific application but KESSLER ‘105 discloses: initiate, by the second application, a transmission control protocol/internet protocol (TCP/IP) server on a first port number of a plurality of port numbers;
generate, by the second application, a URL directed to the first application, wherein a parameter of the URL comprises the first port number
(FIG. 2, [0034], activating a first application 10 and a second application 12 on a user device according to an embodiment; [0045], the second application 12 (the second application) sends an activation request (a URL) to the first application 10 (the first application) at step 38 … use Inter-Process Communication (IPC)… contain details of the second application 12 that the first application 10 can use to identify the second application, such as a unique identifier, digital signature information to verify the source of the application; [0046], if the user device is running the iOS operating system, the second application 12 may make an initial "openURL" call using a URL (generate an URL) … as a part of the URL of initial open URL (a parameter of the URL) …  to exchange TCP port information (a first port number); Note that It would be obvious for a process (a server process) to run in modern OS under the hood for supporting different port numbers (e.g. the port for web service is usually assigned as 80) for different services based on TCP/IP protocol.);
establish, by the first application, a connection with the TCP/IP server using the first port number specified in the URL;
receive, by the first application, data from the second application via the connection with the TCP/IP server
([0046], if the user device is running the iOS operating system, the second application 12 may make an initial "openURL" call using a URL … as a part of the URL of initial open URL …  to exchange TCP port information (the first port number), which allows the two applications to establish a local TCP communication channel between the first application 10 and the second application 12 over which further information could be exchanged.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalgi ‘499 with the communications of data via an established local TCP communication channel identified by a certain port between two separate applications as taught by KESSLER ‘105 because it would allow applications to run multiple services without conflicts. Additionally, KESSLER ‘105 is analogous to the claimed invention because it teaches a method of activating a second application on a user device using a first application on the user device and a remote device [0008].

Per claim 8 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 15 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalgi ‘499 in view of KESSLER ‘105 as applied to claims 1, 8 and 15 above, and further in view of Milam et al., US- 20150012423-A1 (hereinafter “Milam ‘423”).
Per claim 2 (dependent on 1):
Kalgi ‘499 in view of KESSLER ‘105 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Kalgi ‘499 discloses: The device of claim 1, the memory storing instructions which when executed by the processor cause the processor to: 
access, by the first application, the first URL; and 
(FIG. 3, [0039], the client may use a web browser 310 (the first application) to submit the purchase request to the merchant's website; [0040], The merchant may respond with a payment request 320… the payment request may be a webpage that uses a protocol string (e.g., a string starting with "ewalletcheckout://"; the first URL) to indicate that the merchant uses an EWCP-supported protocol … the protocol string may be detected (via accessing the first URL) by an EWCP application 312 … the E-Wallet may be activated in response);
access, by the second application, the second URL 
(FIG. 3, [0042], The EWCP provider may provide a payment selection request 330 to the client 308 …The payment selection request (the second URL) may be used to determine the wallet and/or the payment method that the customer may wish to use to pay for the item … in XML format; FIG. 5, [0051], an E-Wallet Checkout Payment Acquisition (EWCPA) component (the second application) …  an EWCP browser extension … different protocol handlers may be available for different device types … "ewalletcheckout://" may be handled by a mobile EWCP application (the second application).).

Kalgi ‘499 in view of KESSLER ‘105 does not disclose but Milam ‘423 disclose: validate by the applications using an application programming interface (API) of the OS prior to the OS accessing the URLs, at least a portion of the URLs ([0030], (g) receiving the account validation web request … wherein the account validation web request is received as a hypertext transfer protocol (HTTP) request … (i) receiving the account validation web request at the web service wherein the web service (the applications) represents a web application program interface (API) substantially representing a gateway; (k) processing the account validation web request by parsing the URL (the URLs) received by the web service into the account details … (n) validating the account details (validate the URLs) by using a validation rule … (t) transmitting an account validation web response.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalgi ‘499 in view of KESSLER ‘105 with the validation of account validation web requests received in a URL by paring the URL via a web API based on a validation rule as taught by Milam ‘423 because it would reduce the incidence of misrouted bill payments and increase the efficiency of bill payments [0029]; Additionally, Milam ‘423 is analogous to the claimed invention because it teaches methods facilitating receiving an account validation web request from a bill payment originator [0029].

Per claim 9 (dependent on claim 8):
Kalgi ‘499 in view of KESSLER ‘105 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 2 and the claim(s) is/are rejected for the reasons detailed with respect to claim 2.

Per claim 16 (dependent on claim 15):
Kalgi ‘499 in view of KESSLER ‘105 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 2 and the claim(s) is/are rejected for the reasons detailed with respect to claim 2.

Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalgi ‘499 in view of KESSLER ‘105 as applied to claims 1, 8 and 15 above, and further in view of Shekh-Yusef, US- 20170324561-A1 (hereinafter “Yusef ‘561”).
Per claim 3 (dependent on 1):
Kalgi ‘499 in view of KESSLER ‘105 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Kalgi ‘499 in view of KESSLER ‘105 does not disclose but Yusef ‘561 discloses: The device of claim 1, wherein the identifier of the first application comprises a token, the memory storing instructions which when executed by the processor cause the processor to, prior to the establishment of the connection:
receive, by the TCP/IP server, a request to establish the connection from the first application, wherein the request comprises the token; and validate, by the TCP/IP server, the token
(FIG. 3, [0032], The client 102 (the first application) sends the client token (the identifier of the first application) to the HTTP server 120 (the TCP/IP server) in step 314; [0034], If the application token matches the client token (validate the token by the TCP/IP server) in step 328 … the HTTP server 120 sends an approval message to establish the communication session to the client 102 in step 330 … the client/soft client 102 establishes a secure communication session with the application 103 in step 334.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalgi ‘499 in view of KESSLER ‘105 with the approval of establishing a communication session to a HTTP server based on a client token as taught by Yusef ‘561 because it would secure connection establishment by authenticating a user via a token generated based on user entering information applied to hashing algorithms [0031][0035]; Additionally, Yusef ‘561 is analogous to the claimed invention because it teaches  a process for securely attaching an application to a client communication session [0025].

Per claim 10 (dependent on claim 8):
Kalgi ‘499 in view of KESSLER ‘105 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 3 and the claim(s) is/are rejected for the reasons detailed with respect to claim 3.

Per claim 17 (dependent on claim 15):
Kalgi ‘499 in view of KESSLER ‘105 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 3 and the claim(s) is/are rejected for the reasons detailed with respect to claim 3.

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalgi ‘499 in view of KESSLER ‘105 as applied to claims 1 and 8 above, and further in view of SUNDAR et al., US- 20200059477-A1 (hereinafter “SUNDAR ‘477”).
Per claim 4 (dependent on 1):
Kalgi ‘499 in view of KESSLER ‘105 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Kalgi ‘449 discloses: The device of claim 1, wherein the first URL and the second URL are directed to the first and the second application, respectively (FIG. 3, [0039], the client may use a web browser 310 (the first application) to submit the purchase request to the merchant's website; [0040], The merchant may respond with a payment request 320… the payment request may be a webpage that uses a protocol string (e.g., a string starting with "ewalletcheckout://"; the first URL) to indicate that the merchant uses an EWCP-supported protocol … the protocol string may be detected by an EWCP application 312 … the E-Wallet (the second application) may be activated in response; [0042], The EWCP provider may provide a payment selection request 330 to the client 308 …The payment selection request (the second URL) may be used to determine the wallet and/or the payment method that the customer may wish to use to pay for the item … in XML format.).

Kalgi ‘499 in view of KESSLER ‘105 does not teach but SUNDAR ‘477 discloses: the URL comprises universal link URL directed to the application (FIG. 3, [0061], a third-party application … provided a deep link (the URL) to a native application (the application) for a financial institution that may invoke the Get/ Authorize call; [0062], In step 310, using universal links (universal link) for iOS … launch a native application (the application) that may proxy this request to API Gateway after doing necessary validations to the correctness of this URL (the URL sent from the third-party application).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalgi ‘499 in view of KESSLER ‘105 with the sending of universal links from a third-party application to a native application which proxies the request in the form of a URL to API Gateway as taught by SUNDAR ‘477 because the transition from third party app to native is a smooth transition and no spurious or rogue app can claim to take a registered domain, as it is managed by Apple/Google servers that perform real-time checks of this URL before launching app [0058][0071]; Additionally, SUNDAR ‘477 is analogous to the claimed invention because it teaches a method for binding authorization to a proxy using a get/authorize URL through a native application [0021].

Per claim 11 (dependent on claim 8):
Kalgi ‘499 in view of KESSLER ‘105 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 4 and the claim(s) is/are rejected for the reasons detailed with respect to claim 4.

Claim(s) 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalgi ‘499 in view of KESSLER ‘105 as applied to claims 1, 8 and 15 above, and further in view of Kingston et al., US-20100114731-A1 (hereinafter “Kingston ‘731”.
Per claim 6 (dependent on 1):
Kalgi ‘499 in view of KESSLER ‘105 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Kalgi ‘499 discloses: The device of claim 1, the memory storing instructions which when executed by the processor cause the processor to:
determine, by the first application, that the data received from the second application comprises one or more attributes of the account 
(FIG. 3, [0042], The EWCP provider may provide a payment selection request 330 to the client 308 … the payment selection request (the data received from the second application) may include lists of wallets and/or payment methods (e.g., credit cards, debit cards, gift cards, and/or the like; one or more attributes of the account) that the customer may use … in XML format; FIG. 5, [0051], an E-Wallet Checkout Payment Acquisition (EWCPA) component (the second application) …  an EWCP browser (the browser is the first application) extension; FIG. 2, [0037], As illustrated in screen 221, the customer may be presented with a choice of payment methods 222a-222d (e.g., credit cards, debit cards, gift cards, and/or the like) available in the wallet selected by the customer.).

Kalgi ‘499 in view of KESSLER ‘105 does not disclose but Kingston ‘731 discloses: autofill, by the first application, the one or more attributes of the account to one or more form fields in the first application (FIG. 8, [0090], the customer shopping at a merchant site (via a web browser; the first application) and proceeding to checkout, 808 … an electronic display 824 is generated for the user including eligible accounts, available balance, reward card numbers (attributes of the account); [0091], Data used in step 824 may be stored in a computer memory at process step 824 may auto-populated (autofill) to checkout fields (form fields), 816.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kalgi ‘499 in view of KESSLER ‘105 with the auto-population of checkout fields provided by a merchant site as taught by Kingston ‘731 because the online banking would be more secure by auto-populating important payment information instead of entering manually; Additionally, Kingston ‘731 is analogous to the claimed invention because it teaches a process for setting up an eWallet profile [0064].

Per claim 13 (dependent on claim 8):
Kalgi ‘499 in view of KESSLER ‘105 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 6 and the claim(s) is/are rejected for the reasons detailed with respect to claim 6.

Per claim 19 (dependent on claim 15):
Kalgi ‘499 in view of KESSLER ‘105 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 6 and the claim(s) is/are rejected for the reasons detailed with respect to claim 6.

Allowable Subject Matter
Claim(s) 7, 12, 14, 18 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499